--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.99
 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.  THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.




                                           January 26, 2012
 
Export Development Canada,
as Original Certificate Holder and Loan Trustee
150 Slater Street
Ottawa, Canada  K1A 1K3
Attention:  Loans Services & Asset Management
 
 
Re:
Colgan Bombardier Trust Indenture and Security Agreements

 
Ladies and Gentlemen:
 
Reference is made to (a) the Trust Indenture and Security Agreements between
Colgan Air, Inc., as Borrower (“Colgan”), and Export Development Canada (“EDC”),
as Loan Trustee, listed on Schedule 1 hereto and any other agreements related
thereto (as amended prior to the date hereof, collectively, the “Colgan
Agreements”); (b) the Trust Indenture and Security Agreements between Colgan and
EDC, as Loan Trustee, listed on Schedule 2 hereto and any other agreements
related thereto (as amended prior to the date hereof, collectively, the
“Additional Q400 Classic Agreements”); (c) the Trust Indenture and Security
Agreements between Colgan and EDC, as Loan Trustee, listed on Schedule 3 hereto
and any other agreements related thereto (as amended prior to the date hereof,
the “Additional Q400 NextGen Agreements”); (d) the Trust Indenture and Security
Agreements between Pinnacle Airlines, Inc., as Borrower (“Pinnacle”), and EDC,
as Loan Trustee, listed on Schedule 4 hereto and any other agreements related
thereto (as amended prior to the date hereof, collectively, the “Pinnacle
Agreements”); (e) the Trust Indenture and Security Agreements between Pinnacle
and EDC, as Loan Trustee, listed on Schedule 5 hereto and any other agreements
related thereto (as amended prior to the date hereof, collectively, the
“Additional Pinnacle Agreements”); and (f) the Trust Indenture and Security
Agreements between Colgan and EDC, as Loan Trustee, listed on Schedule 6 hereto
and any other agreements related thereto (as amended prior to the date hereof,
collectively, the “Engine Agreements”).  The Colgan Agreements, the Additional
Q400 Classic Agreements, the Additional Q400 NextGen Agreements, the Pinnacle
Agreements, the Additional Pinnacle Agreements and the Engine Agreements are
collectively referred to herein as the “Agreements”.  The Colgan Agreements and
the Pinnacle Agreements are collectively referred to herein as the “Deferred
Agreements”.  Capitalized terms used herein but not otherwise defined shall have
the meanings specified in the relevant Agreements.
 
Colgan and Pinnacle (collectively, “Borrowers”) and Pinnacle Airlines Corp., as
guarantor (“Parent”) hereby request that EDC agree to defer any and all payments
of principal and interest due during the period from January 14, 2012 (the
“Commencement Date”) through and including March 31, 2012 (such period, the
“Specified Period”) under the Deferred Agreements, to waive any resulting
default or event of default under the Agreements and to forbear from taking any
Enforcement Action (as defined below) in connection therewith. In respect
thereof EDC agrees as follows:
 
 
1

--------------------------------------------------------------------------------

 
1. Deferral, Waiver and Forbearance.
 
(a) EDC hereby agrees that payment by Borrowers or Parent of any and all amounts
of principal and interest payable under the Deferred Agreements during the
Specified Period (collectively, the “Deferred Payments”), including for the
avoidance of doubt each of the payments due on the dates and in the amounts
listed on Annex A hereto, shall be deferred until April 2, 2012 (the “Deferred
Payment Date”);
 
(b) EDC waives any Default or Event of Default, howsoever described in the
Agreements, and/or any termination right it may have under any and each of the
Agreements that may result or be deemed to result from the non-payment by either
Borrower or Parent of the Deferred Payments (it being understood that it is the
intention of the parties hereto that no Default or Event of Default occur or be
deemed to have occurred as a result of such non-payment as evidenced by the
deferral effectuated in paragraph (a) above); and
 
(c) During the Forbearance Period (as defined herein) and so long as no
Forbearance Event of Default (as defined herein) shall have occurred and be
continuing, EDC agrees to forbear (and hereby instructs the Loan Trustee to
forbear) from exercising any Enforcement Action (as defined herein) in respect
of the non-payment by either Borrower or Parent of the Deferred Payments during
the period commencing on the Commencement Date and ending on the Deferred
Payment Date (such period, the “Forbearance Period”).  As used in this
Agreement, “Enforcement Action” means (1) the commencement of judicial
enforcement proceedings against Parent, Colgan, Pinnacle or any of their
respective subsidiaries with respect to the payment of any amounts of principal
and interest owed under the Deferred Agreements, (2) the commencement of any
foreclosure, enforcement or levy against or seizure of all or any portion of the
Collateral (as defined in the Agreements), (3) the declaration that any portion
of the unpaid principal amount of advances outstanding (and accrued interest
thereon) is immediately due and payable (it being understood that nothing herein
is intended to rescind or change in any way the due date of any amounts that are
or become due and payable without any such declaration except as expressly set
forth herein) or (4) the exercise of any other remedies permitted under the
Agreements.  For the avoidance of doubt, and without limitation, the term
“Enforcement Action” does not include exercising inspection rights under
Section 7.02 of each of the Trust Indenture and Security Agreements set forth on
Schedules 1, 2, 3, 4, 5 and 6 hereto and any and all other rights of EDC under
the Agreements not otherwise waived herein.
 
(d) EDC expressly reserves, and shall have, the right to take any Enforcement
Action that it elects to take under the Agreements at any time after the
expiration of the Forbearance Period, in each case in respect of any Event of
Default then existing.
 
 
2

--------------------------------------------------------------------------------

 
2. Acknowledgments of Parent and Borrowers.  Parent and Borrowers each
acknowledge and agree as follows:
 
(a) Except as otherwise specifically provided in this Agreement, EDC has the
right to exercise all rights, powers and remedies provided to EDC under the
Agreements or at law or equity or by statute;
 
(b) Except as otherwise specifically provided in this Agreement, in no event
shall the execution and/or delivery of this Agreement or any documents,
agreements or instruments of any kind whatsoever related hereto, any provisions
of same or otherwise serve to, or be construed or deemed to, release, discharge,
diminish, waive, prejudice, impair or otherwise adversely affect in any way
whatsoever any obligations, liabilities or rights of any kind whatsoever of any
parties, persons or entities of any kind whatsoever pursuant to, the Agreements,
which obligations, liabilities and/or rights shall remain in full force and
effect in accordance with the original terms and conditions of such applicable
documents, instruments or agreements except as otherwise expressly provided in
this Agreement.  Without limiting the generality of the foregoing or any other
term or provision of this Agreement, in no event whatsoever shall the terms and
provisions of this Agreement (or any related documents, agreements or
instruments) or otherwise be deemed an agreement by EDC or any other party,
person or entity of any kind whatsoever to impair, prejudice, waive, release,
discharge, diminish or otherwise adversely affect in any way whatsoever any
claims, benefits, indebtedness, indemnities, rights, remedies or recourses of
any kind whatsoever available to EDC or to any other party, person or entity of
any kind whatsoever against or as to any of Parent or Borrowers (or any other
party, person or entity of any kind whatsoever), in connection with any of the
Agreements and/or any other applicable party, person or entity of any kind
whatsoever, and/or at law or in equity or otherwise; all of such claims,
benefits, indemnities, rights, remedies, recourses and other indebtedness
available to EDC or any other party, person or entity of any kind whatsoever are
hereby expressly reserved by EDC or such other party, person or entity of any
kind whatsoever.
 
(c) EDC’s forbearance is further expressly subject to and conditioned upon each
of Parent’s and Borrowers’ strict compliance with each and every term and
provision of this Agreement.
 
(d) Upon the breach by any of Parent or Borrowers of any provision of this
Agreement or a Forbearance Event of Default hereunder, EDC, at its option, may
withdraw its forbearance hereunder by written notice to Parent and Borrowers.
 
(e) Each of Parent and Borrowers acknowledge and agree that EDC shall be under
no obligation to extend the Forbearance Period and that EDC’s failure to enforce
any or all of its remedies under this Agreement, the Agreements, or under law or
at equity after the expiration of the current Forbearance Period will not give
rise to a further extension of the Forbearance Period absent a written agreement
executed by EDC to extend the Forbearance Period.
 
 
3

--------------------------------------------------------------------------------

 
3. Forbearance Events of Default.  A Forbearance Event of Default shall mean the
occurrence of any one or more of the following events:
 
(a) An Event of Default shall have occurred and be continuing under any one or
more of the Agreements (excluding, for the avoidance of doubt, any failure to
make the Deferred Payments on the date originally due prior to the effectiveness
hereof); or
 
(b) Any instrument, document, report, schedule or agreement delivered to EDC by
any of Parent or Borrowers in connection with this Agreement is untrue or
incorrect in any material respect when made or delivered; or
 
(c) Parent or any Borrower commences or is the subject of a case under the
United States Bankruptcy Code (11 U.S.C. §§101 et seq.) or other insolvency
proceeding.
 
Upon the occurrence of any Forbearance Event of Default, EDC may immediately
terminate the Forbearance Period and/or pursue any and all additional remedies
available to EDC under the Agreements or applicable law.  Upon the termination
or expiration of the Forbearance Period, EDC shall be entitled to exercise all
of its rights and remedies to the extent provided under the Agreements and
applicable law.  Parent and Borrowers each acknowledge that they shall have no
claim for damages or otherwise against EDC with respect to any such termination
of the Forbearance Period.
 
4. Reservation of Rights.  The forbearance set forth herein shall be limited
precisely as written and, except as expressly set forth herein, neither the fact
of EDC’s forbearance nor any other term or provision herein shall, or shall be
deemed or construed to, (i) be a consent to any forbearance, waiver, amendment
or modification of any term, provision or condition of the Agreements, (ii)
affect, impair, operate as a waiver of, or prejudice any right, power or remedy
which EDC may now or hereafter have pursuant to the Agreements or any other
document, agreement, security agreement or instrument executed by any person in
connection with or related to the Agreements, or at law or in equity or by
statute including, without limitation, with regard to any existing or hereafter
arising Event of Default (excluding, for the avoidance of doubt, any failure to
make the Deferred Payments on the date originally due prior to the effectiveness
hereof) or Forbearance Event of Default, or (iii) impose upon EDC any
obligation, express or implied, to consent to any amendment or further
modification of the Agreements.  EDC hereby expressly reserves all rights,
powers and remedies specifically given to it under the Agreements or now or
hereafter existing at law, in equity or by statute.
 
 
4

--------------------------------------------------------------------------------

 
5. RELEASES.  IN FURTHER CONSIDERATION OF EDC’S EXECUTION OF THIS AGREEMENT,
PARENT, PINNACLE AND COLGAN, INDIVIDUALLY AND ON BEHALF OF THEIR RESPECTIVE
SUCCESSORS (INCLUDING, WITHOUT LIMITATION, ANY TRUSTEES ACTING ON THEIR BEHALF
AND ANY DEBTOR-IN-POSSESSION WITH RESPECT TO THEM), ASSIGNS, SUBSIDIARIES AND
AFFILIATES, HEREBY FOREVER RELEASES EDC AND ITS RESPECTIVE SUCCESSORS,
ASSIGNS,  OFFICERS, EMPLOYEES, DIRECTORS, AGENTS AND ATTORNEYS (COLLECTIVELY,
THE “RELEASEES”) FROM ANY AND ALL DEBTS, CLAIMS, DEMANDS, LIABILITIES,
RESPONSIBILITIES, DISPUTES, CAUSES, DAMAGES, ACTIONS AND CAUSES OF ACTIONS
(WHETHER AT LAW OR IN EQUITY) AND OBLIGATIONS OF EVERY NATURE WHATSOEVER,
WHETHER LIQUIDATED OR UNLIQUIDATED, WHETHER KNOWN OR UNKNOWN, MATURED OR
UNMATURED, FIXED OR CONTINGENT (COLLECTIVELY, “CLAIMS”) THAT PARENT, PINNACLE OR
COLGAN MAY HAVE OR ASSERT AGAINST THE RELEASEES WHICH ARISE FROM OR RELATE TO
ANY ACTIONS WHICH THE RELEASEES IN COMPLIANCE WITH APPLICABLE LAW MAY HAVE TAKEN
OR OMITTED TO TAKE PRIOR TO THE DATE OF THIS AGREEMENT WITH RESPECT TO THE
AGREEMENTS AND ANY COLLATERAL.  THIS PROVISION SHALL SURVIVE AND CONTINUE IN
FULL FORCE AND EFFECT WHETHER OR NOT (I) PARENT, PINNACLE AND COLGAN SHALL
SATISFY ALL OTHER PROVISIONS OF THIS AGREEMENT OR THE AGREEMENTS, (II) THIS
AGREEMENT OTHERWISE IS TERMINATED, OR (III) EDC’S FORBEARANCE CEASES PURSUANT TO
THIS AGREEMENT.
 
6. Acknowledgment of Validity and Enforceability of the Agreements.  Parent and
Borrowers expressly acknowledge and agree that the Agreements constitute legal,
valid and binding obligations enforceable in accordance with their terms by EDC
against Parent and Borrowers, and expressly reaffirm each of their respective
obligations under the Agreements (as amended by this Agreement), and hereby
waive any defenses thereto.  Parent and Borrowers further expressly acknowledge
and agree that EDC has a valid, duly perfected, first priority and fully
enforceable security interest in and lien on each item of Collateral except as
otherwise set forth in the Agreements.  Parent and Borrowers agree that they
shall not dispute the validity or enforceability of the Agreements or any of
their respective obligations thereunder, or the validity, priority,
enforceability or extent of EDC’s security interest in or lien on any item of
Collateral, in any judicial, administrative or other proceeding, either during
or following the termination or expiration of the Forbearance Period.
 
7. Execution in Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  Facsimile
signatures on this Agreement shall have the same force and effect as original
signatures.
 
8. Governing Law.  This Agreement shall be deemed to be made in the State of New
York and governed by the laws of New York, all as further provided in the
Agreements, which governing law sections are hereby incorporated herein by
reference.
 
9. Prior Agreement Suspended.  This Agreement replaces and supersedes in all
respects, the agreement among the parties dated January 20, 2012.  This
agreement shall be deemed effective as of January 20, 2012.
 

 
5

--------------------------------------------------------------------------------

 

    If the foregoing sets forth the complete understanding and agreement of EDC
with Parent, Colgan and Pinnacle with respect to the matters set forth herein,
please so indicate by signing and returning to Parent one copy of this letter
agreement.
 

 
Very truly yours,
 
Pinnacle Airlines Corp.
 
By:  /s/ Brian T. Hunt
Name:  Brian T. Hunt
Title:  Vice President and General Counsel
 
Colgan Air, Inc.
 
By: /s/ Brian T. Hunt
Name:  Brian T. Hunt
Title:  Vice President and General Counsel
 
Pinnacle Airlines, Inc.
 
        By:  /s/ Brian T. Hunt
Name:  Brian T. Hunt
Title:  Vice President and General Counsel




 
6

--------------------------------------------------------------------------------

 



Agreed to:
 
Export Development Canada, as Original Certificate Holder and Loan Trustee
 
By: /s/ Mauricio Idarraga
Name:  Mauricio Idarraga
Title:  Asset Manager
 
By: /s/ Sean
Mitchel                                                                
Name: Sean Mitchel
Title:  Principal Asset Management
 




 
7

--------------------------------------------------------------------------------

 

ANNEX A
 
Specified Payments
 
***
 


     



 
8

--------------------------------------------------------------------------------

 

Schedule 1
 
Colgan Agreements
 
Trust Indenture and Security Agreements for DHC-8-402 Aircraft between Colgan
Air, Inc., as Borrower, and Export Development Canada, as Loan Trustee
 
Trust Indenture and Security Agreement (N188WQ), dated as of January 25, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N190WQ), dated as of January 31, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N191WQ), dated as of January 31, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N195WQ), dated as of February 29, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N196WQ), dated as of March 11, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N213WQ), dated as of July 14, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N214WQ), dated as of July 31, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N323NG), dated as of July 30, 2010,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N328NG), dated as of September 24, 2010,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N341NG), dated as of January 14, 2011,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N342NG), dated as of January 18, 2011,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N345NG), dated as of January 25, 2011,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N346NG), dated as of January 28, 2011,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N380NG), dated as of September 1, 2011,
between Borrower and Loan Trustee.


     



 
9

--------------------------------------------------------------------------------

 

Schedule 2
 
Additional Q400 Classic Agreements
 
Trust Indenture and Security Agreements for DHC-8-402 Aircraft between Colgan
Air, Inc., as Borrower, and Export Development Canada, as Loan Trustee
 
Trust Indenture and Security Agreement (N187WQ), dated as of January 7, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N199WQ), dated as of April 9, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N202WQ), dated as of April 30, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N203WQ), dated as of April 23, 2008
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N204WQ), dated as of May 1, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N208WQ), dated as of May 29, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N209WQ), dated as of June 11, 2008,
between Borrower and Loan Trustee.
 


     



 
10

--------------------------------------------------------------------------------

 

Schedule 3
 
Additional Q400 NextGen Agreements
 
Trust Indenture and Security Agreements for DHC-8-402 Aircraft between Colgan
Air, Inc., as Borrower, and Export Development Canada, as Loan Trustee
 
        Trust Indenture and Security Agreement (N332NG), dated as of October 15,
2010, between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N333NG), dated as of October 26, 2010,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N336NG), dated as of December 3, 2010,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N338NG), dated as of November 12, 2010,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N339NG), dated as of December 9, 2010,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N34NG), dated as of December 16, 2010,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N356NG), dated as of April 29, 2011,
between Borrower and Loan Trustee.
 
 


     



 
11

--------------------------------------------------------------------------------

 

Schedule 4
 
Pinnacle Agreements
 
Trust Indenture and Security Agreements for CL-600-2D24 Aircraft between
Pinnacle Airlines, Inc., as Borrower, and Export Development Canada, as Loan
Trustee
 
Trust Indenture and Security Agreement (N161PQ), dated as of January 31, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N162PQ), dated as of January 31, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N186PQ), dated as of July 24, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N187PQ), dated as of July 24, 2008,
between Borrower and Loan Trustee.
 
        Trust Indenture and Security Agreement (N170PQ), dated as of March 27,
2008, between Borrower and Loan Trustee.


     



 
12

--------------------------------------------------------------------------------

 

Schedule 5
 
Additional Pinnacle Agreements
 
Trust Indenture and Security Agreements for CL-600-2D24 Aircraft between
Pinnacle Airlines, Inc., as Borrower, and Export Development Canada, as Loan
Trustee
 
Trust Indenture and Security Agreement (N146PQ), dated as of October 29, 2007,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N147PQ), dated as of October 31, 2007,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N153PQ), dated as of December 19, 2007,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N166PQ), dated as of April 4, 2008,
between Borrower and Loan Trustee.
 
        Trust Indenture and Security Agreement (N176PQ), dated as of April 29,
2008, between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N181PQ), dated as of May 29, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N195PQ), dated as of December 18, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N197PQ), dated as of December 18, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N200PQ), dated as of December 18, 2008,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N228PQ), dated as of April 9, 2009,
between Borrower and Loan Trustee.
 
Trust Indenture and Security Agreement (N232PQ), dated as of April 30, 2009,
between Borrower and Loan Trustee.
 


     



 
13

--------------------------------------------------------------------------------

 

Schedule 6
 
Engine Agreements
 
Trust Indenture and Security Agreement (PCE-FA0236), dated as of April 29, 2009,
between Colgan and Export Development Canada, as Loan Trustee.
 
Trust Indenture and Security Agreement (PCE-FA0221), dated as of December 17,
2009, between Colgan and Export Development Canada, as Loan Trustee.
 




     



 
14

--------------------------------------------------------------------------------

 
